Name: 90/644/EEC: Commission Decision of 30 November 1990 on the clearance of the accounts presented by the Member States in respect of the expenditure for 1988 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund
 Type: Decision_ENTSCHEID
 Subject Matter: accounting; NA;  economic geography
 Date Published: 1990-12-14

 Avis juridique important|31990D064490/644/EEC: Commission Decision of 30 November 1990 on the clearance of the accounts presented by the Member States in respect of the expenditure for 1988 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund Official Journal L 350 , 14/12/1990 P. 0082 - 0096 Finnish special edition: Chapter 3 Volume 35 P. 0266 Swedish special edition: Chapter 3 Volume 35 P. 0266 COMMISSION DECISION of 30 November 1990 on the clearance of the accounts presented by the Member States in respect of the expenditure for 1988 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (90/644/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EEC) No 2048/88 (2), and in particular Article 5 (2) thereof, After consulting the Fund Committee, Whereas, pursuant to Article 5 (2) (b) of Regulation (EEC) No 729/70, the Commission, on the basis of the annual accounts presented by the Member States, clears the accounts of the authorities and bodies referred to in Article 4 of that Regulation; Whereas the Member States have transmitted to the Commission the documents required to clear the accounts for 1988 ; whereas Council Regulation (EEC) No 3183/87 of 19 October 1987, setting out specific rules on the financing of the common agricultural policy (3), provides that the 1988 financial year began in November 1987 after the Community's financial resources made available to the Member States had been exhausted ; whereas Regulation (EEC) No 2048/88 provides that this financial year ends on 15 October 1988; Whereas the Commission has carried out on-the-spot inspections as provided for in Article 9 (2) of Regulation (EEC) No 729/70; Whereas Article 8 of Commission Regulation (EEC) No 1723/72 of 26 July 1972 on the clearance of accounts of the European Agricultural Guidance and Guarantee Fund, Guarantee Section (4), as last amended by Regulation (EEC) No 295/84 (5), provides that the decision to clear the accounts must include the determination of the amount of expenditure incurred in each Member State during the financial year in question recognized as chargeable to the Guarantee Section of the Fund ; whereas Article 102 of the Financial Regulation of 21 December 1977 (6), as last amended by Regulation (Euratom, ECSC, EEC) No 610/90 (7), provides that the outcome of the clearance decision, i.e. any discrepancy which may exist between the total expenditure booked to the accounts for a financial year pursuant to Articles 100 and 101 and the total expenditure recognized as allowable by the Commission when clearing the accounts is to be booked, under a single article, as additional expenditure or a reduction in expenditure; Whereas, pursuant to Articles 2 and 3 of Regulation (EEC) No 729/70, only refunds on exports to third countries and intervention to stabilize agricultural markets, respectively granted and undertaken according to Community rules within the framework of the common organization of the agricultural markets, may be financed ; whereas the inspections carried out show that a part of the expenditure declared by the Member States does not meet these conditions and therefore must be disallowed ; whereas the amounts declared by each of the Member States concerned, those recognized as chargeable to the EAGGF Guarantee Section and the differences between the two amounts and the differences between the expenditure recognized as chargeable to the EAGGF Guarantee Section and that charged in respect of the year are shown in the Annex to this Decision; Whereas the Member States have been fully informed of the corrections made to their accounts and have been able to give their views thereon; Whereas the expenses declared by Italy relating to aid for the consumption of olive oil amounting to Lit 183 369 315 937 and by Greece relating to aid for the production of cotton amounting to Drs 48 065 056 733 are not covered by the present Decision, given that further examination of these cases is necessary ; whereas these amounts have therefore been deducted from the expenditure declared by the Member States in respect of the year under consideration and will be cleared subsequently ; whereas, in addition, as regards the premiums paid by Greece for leaf tobacco for the 1981 to 1985 crops, the securities lodged under Commission Regulation (EEC) No 1726/70 (8) as last amended by Regulation (EEC) No 4263/88 (9), will also be cleared subsequently, whereas these cases will be cleared on the basis of (1) OJ No L 94, 28.4.1970, p. 13. (2) OJ No L 185, 15.7.1988, p. 1. (3) OJ No L 304, 27.10.1987, p. 1. (4) OJ No L 186, 16.8.1972, p. 1. (5) OJ No L 30, 2.2.1988, p. 7. (6) OJ No L 356, 31.12.1977, p. 1. (7) OJ No L 70, 16.3.1990, p. 1. (8) OJ No L 191, 27.8.1970, p. 1. (9) OJ No L 376, 31.12.1988, p. 34. supplementary information to be submitted by the Member States within a time limit which will be notified to them by the Commission; Whereas the expenditure disallowed for Germany comprises an amount of DM 27 510 204, for the Netherlands an amount of HFl 125 403 941, for France an amount of FF 547 383 456 and for Denmark an amount of Dkr 45 027 353 in respect of export refunds paid in the cereals and sugar sectors ; whereas these amounts must be charged to these Member States pursuant to this Decision ; whereas, the special circumstances of these cases, however, justify re-examination by the Commission of the disallowance during the present clearance, provided these Member States provide the necessary evidence within six months of notification of this decision ; whereas this Decision is none-the-less immediately applicable; Whereas the expenditure disallowed for Germany comprises an amount of DM 104 418 850 in respect of the supplementary levy which should have been collected in the milk and milk products sector ; whereas this amount must be charged to this Member State pursuant to this Decision ; whereas, however, the special circumstances of this case justify re-examination by the Commission of the disallowance as and when expenditure is declared by this Member State before 31 March 1991 within the framework of a programme for buying back reference quantities which may no longer be redistributed consequently ; whereas this Decision is none-the-less immediately applicable; Whereas the expenditure disallowed for Italy comprises an amount of Lit 13 953 883 351 in respect of premia to producers of sheep and goat meat ; whereas this amount must be charged to this Member State pursuant to this Decision ; whereas, the special circumstances of this case, however, justify re-examination by the Commission of the disallowance during the present clearance, provided this Member State provides the necessary evidence within a time-limit which will be notified to it by the Commission ; whereas this Decision is none-the-less immediately applicable; Whereas the amount disallowed for France comprises an amount of FF 446 472 537 in respect of the additional levy in the milk sector ; whereas, this amount must be charged to this Member State pursuant to this Decision ; whereas, the special circumstances of this case, however, justify re-examination by the Commission of the disallowance during the present clearance, provided this Member State provides the necessary evidence within a time-limit which will be notified to it by the Commission ; whereas this Decision is none-the-less immediately applicable; Whereas, monetary compensatory amounts in respect of exports to third countries have been declared by Greece as own resources ; whereas the Commission has asked for further details of these and reserves it's position to apply the necessary corrections in a future clearance decision where these details indicate that, on the basis of the regulations in force, the monetary compensatory amounts should have been deducted from the refunds; Whereas the Court of Justice, by it's Judgment in Case C-10/88, annulled the accounts clearance Decision in respect of Italy for 1985, because of the disallowance of expenditure declared by that Member State relating to premiums for calf breeding ; whereas, as a result, in accordance with Article 176 of the Treaty, an amount of Lit 19 045 553 222 in respect of 1985 must be accepted in the present clearance ; whereas in the present clearance, it is also necessary to accept claims which were disallowed, for the same reason, in respect of years 1986 and 1987, namely a total of Lit 57 665 488 647 in the case of Italy, £ 173 871,44 in the case of the United Kingdom and £ Irl 7 683 in the case of Ireland; Whereas the Court of Justice, by it's Judgment in Case C-8/88, annulled the accounts clearance Decision in respect of Germany for 1984, because of the disallowance for certain amounts relating to premiums for the maintenance of suckler cows ; whereas, as a result, in accordance with Article 176 of the Treaty, an amount of DM 42 585,88 for 1984 must be accepted in the present clearance ; whereas, in the present clearance, it is also necessary to accept a claim which was disallowed, for the same reason, in respect of 1986, namely DM 40 324,06; Whereas the Court of Justice, by it's decision in Case C-259/87, annulled the accounts clearance Decision in respect of Greece for 1983, because of the disallowance of expenditure declared by that Member State relating to the sale of two lots of 30 000 tonnes of common wheat from public stocks ; whereas, as a result, in accordance with Article 176 of the Treaty, an amount of Drs 596 040 000, in respect of 1983, must be accepted in the present clearance; Whereas the Court of Justice, by it's Judgement in Case C-334/87, annulled the clearance of accounts Decision in respect of Greece for 1984, because of the disallowance of expenditure declared by that Member State relating to the cost of storage of a quantity of olive-pomace oil for the period from 14 March to 7 August 1984 ; whereas, as a result, in accordance with Article 176 of the Treaty, an amount of Drs 9 389 270, in respect of 1984, must be accepted in the present clearance; Whereas, in the case of Italy, the inquiries regarding the quality and origin of intervention stocks of olive oil, the premium for suckler cows, aid for the processing of soya, production aid for durum wheat and the quality of intervention stocks of tobacco are now closed ; whereas in the case of France, the inquiry regarding the private storage of veal is also closed ; whereas this Decision rules as to further action to be taken with regard to these cases; Whereas, pursuant to Council Regulation (EEC) No 1078/77 of 17 May 1977 setting up a system of milk non-marketing and dairy herd conversion premiums (1), as last amended by Regulation (EEC) No 1300/84 (2), 60 % of the expenditure relating to these schemes is chargeable to the EAGGF Guarantee Section and 40 % to the Guidance Section ; whereas these schemes rank as intervention within the meaning of Article 3 of Regulation (EEC) No 729/70 and constitute a common measure within the meaning of Article 6 (1) of that Regulation ; whereas it is therefore necessary to include Guidance Section expenditure when clearing the accounts in respect of expenditure financed by the EAGGF; Whereas this Decision is without prejudice to any financial consequences which may be drawn in any subsequent clearance of accounts in respect of national aid or infringements for which the procedures started under Articles 93 and 169 of the Treaty are now being implemented or were terminated after 18 July 1989 or to any consequences relating to infringements committed in 1988 or to national aid incompatible with the Treaty paid in 1988 and liable to affect EAGGF expenditure during a year subsequent to 1988. Whereas this Decision is without prejudice to any financial consequences resulting, during a subsequent accounts clearance procedure taken by the Commission, from current investigations underway at the time of this Decision, from irregularities within the meaning of Article 8 of Regulation (EEC) No 729/70 or from judgments of the Court of Justice in cases now pending and relating to matters covered by this Decision; Whereas, as the clearance of accounts concerning food aid operations had not yet been concluded, the financial consequences for the Guarantee Section will be determined during a subsequent clearance of accounts, HAS ADOPTED THIS DECISION: Article 1 The Member States' accounts concerning expenditure financed by the EAGGF Guarantee Section in respect of 1988 are hereby cleared as indicated in the Annex of this Decision. Article 2 The amounts arising under point 3 in column (c) of the Annex are to be taken into account as part of the expenditure referred to in Article 3 of Commission Regulation (EEC) No 2773/88 (3) as last amended by Regulation (EEC) No 775/90 (4), for the month following that of the notification of this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 30 November 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 131, 26.5.1977, p. 1. (2) OJ No L 125, 12.5.1984, p. 3. (3) OJ No L 249, 8.9.1988, p. 9. (4) OJ No L 83, 30.9.1990, p. 85. ANNEX >PIC FILE= "T0047872"> >PIC FILE= "T0047873"> >PIC FILE= "T0047874"> >PIC FILE= "T0047875"> >PIC FILE= "T0047876"> >PIC FILE= "T0047877"> >PIC FILE= "T0047878"> >PIC FILE= "T0047879"> >PIC FILE= "T0047880"> >PIC FILE= "T0047881"> >PIC FILE= "T0047882"> >PIC FILE= "T0047883">